Citation Nr: 1700591	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-25 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left forearm fracture with carpal tunnel syndrome (left wrist disability).

2.  Entitlement to service connection for a skin disability, to include vitiligo and scarring of the left shin.

3.  Entitlement to service connection for residuals of cold weather injuries.

4.  Entitlement to service connection for vision impairment.

5. Entitlement to service connection for residuals of hepatitis.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist disability.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

13.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active honorable military service from May 1973 to April 1976.  He had service from May 1976 to February 1977 for which he was separated with a discharge under other than honorable conditions.

These matters come before the Board of Veterans' Appeals (Board) from April 2008 and December 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

In January 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in March 2015 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a skin disability, a vision disability, and an acquired psychiatric disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's left forearm fracture with carpal tunnel syndrome (left wrist disability) has been manifested by complaints of weakness, pain, and limitation of motion but has not resulted in ankylosis.

2.  The Veteran is less than credible as to a cold weather injury in service, and there is no competent credible evidence of record which reflects that the Veteran has residuals of a cold weather injury.

3.  The probative evidence of record does not reflect that the Veteran's in-service hepatitis is currently manifested by symptoms or that he has a current diagnosis of active hepatitis.

4.  In an unappealed 2009 decision, the RO denied the Veteran's claim for service connection for hypertension. 

5.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for hypertension.

6.  In an unappealed 2009 decision, the RO denied the Veteran's claim for service connection for diabetes mellitus.

7.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for diabetes mellitus.

8.  In an unappealed 2001 decision, the RO denied the Veteran's claim for service connection for a left ankle disability. 

9.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for a left ankle disability.

10.  In an unappealed 2001 decision, the RO denied the Veteran's claim for service connection for a left knee disability.

11.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for a left knee disability.

12.  In an unappealed 2001 decision, the RO denied the Veteran's claim for service connection for a low back disability.

13.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for a low back disability

14.  In an unappealed 2003 decision, the RO denied the Veteran's claim for service connection for a right wrist disability.

15.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for a right wrist disability

16.  In an unappealed 1999 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disability. 

17.  New and material evidence has been received since the last final denial with regard to entitlement to service connection for an acquired psychiatric disability


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left forearm fracture with carpal tunnel syndrome (left wrist disability) have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102 , 3.321, 4.71a Diagnostic Codes 5003, 5215 (2015). 

2.  The criteria for service connection for residuals of a cold weather injury have not been met. 38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2015).

3.  The criteria for service connection for hepatitis and/or residuals of hepatitis have not been met. 38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307.

4.  Evidence received since the last final denial on the issue of service connection for hypertension is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015) 

5.  Evidence received since the last final denial on the issue of service connection for diabetes mellitus is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103.

6.  Evidence received since the last final denial on the issue of service connection for a left knee disability is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103.

7.  Evidence received since the last final denial on the issue of service connection for a left ankle disability is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103.

8.  Evidence received since the last final denial on the issue of service connection for a low back disability is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103.

9.  Evidence received since the last final denial on the issue of service connection for a right wrist disability is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103.

10.  Evidence received since the last final denial on the issue of service connection for an acquired psychiatric disability is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.1100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges the U.S. Court of Appeals of Veterans Claims' decision in Correia v. McDonald, 28 Vet. App. 158 (2016) in which the Court discussed 38 C.F.R. § 4.59.  The 2015 VA examination findings for the Veteran's left wrist do not reflect that passive range of motion testing was performed.  Nevertheless, the Board finds that any such testing would not harm or benefit the Veteran and a remand to obtain such testing would merely delay adjudication.  In this regard, the Board notes that the Veteran is already in receipt of the maximum rating for limitation of motion of the wrist; thus, additional testing of motion would not allow for a higher evaluation.  

The Board has considered the Veteran's contentions that not all of his service treatment records (STRs) were considered by the RO and/or Board in rendering prior final decisions.  The Board has reviewed the evidence of record, to include prior decisions.  The Board finds, in giving the benefit to the Veteran, that relevant STRs regarding the Veteran's skin and hepatitis were not before the Board when it rendered its 1999 decision with regard to an "itching" or skin disability, or residuals of hepatitis.  Thus, in accordance with 38 C.F.R. § 3.156 (c), new and material evidence does not need to be received, and VA will reconsider those claims on a de novo basis.  

With regard to the Veteran's other disabilities, the evidence reflects that the Board and/or RO (depending on last final decision) had reviewed pertinent STRs and/or no additional relevant STRs have been associated with the claims file (e.g. hypertension, diabetes, a knee disability, a back disability, a right wrist disability) which would render 38 C.F.R. § 3.156 (c) applicable.  With regard to a left ankle disability, the Board in its 1999 decision considered that the Veteran had a left ankle fracture in service and noted that there were no sequelae; thus, additional STRs which note the right ankle complaints prior to a finding of no sequelae are not relevant.  In essence, the Board acknowledged the history of a left ankle fracture in service, but denied the Veteran's claim because he failed to demonstrate that he had currently manifested residuals of a fracture to the left ankle; no STRS reflect such.

The Board also notes, with regard to the Veteran's claim for a right wrist disability, that at a 2005 Board hearing on the issue of entitlement to service connection for a left wrist disability, the Veterans Law Judge who presided over that hearing stated that he would accept testimony on the issue of a right wrist disability even though  it was questionable at that time as to whether the Board had jurisdiction.  In other words, the Judge was willing to allow the Veteran to present testimony but the judge would only consider the testimony if he ultimately determined that the issue was on appeal. Subsequently, in a 2005 remand, the Board referred the issue of service connection for a right wrist disability; thus, acknowledging that it did not have jurisdiction over it.  

The Board is mindful of the Court's holding in Arneson v. Shinseki, 24 Vet. App. 379 (2011) in which the Court noted that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. §§ 19.3 and 20.707.  In the present case, the Veteran's claim for entitlement to service connection for a right wrist disability was not on appeal at the time of the 2005 Board hearing (i.e., the proceedings were for the left wrist disability claim only).  Thus, Arneson does not require that the Veterans Law Judge who held that 2005 hearing participate in this decision.  

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

New and Material Evidence (NME)

In general, Board decisions are final on the date stamped on the face of the decision. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim). 

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
The Veteran's March 1976 report of medical history for separation purposes reflects that he reported eye trouble, jaundice or hepatitis, broken bones, and venereal disease.  He reported that he did not know if he had a skin disease, high or low blood pressure, sugar or albumin in his urine, and/or recent gain or loss of weight.  He denied all other listed problems.

Initially, the Board notes that the Veteran has been inconsistent with the etiology and/or severity and/or onset of several of his injuries.  An October 2007 State Board of Workers' Compensation Order reflects, in part, that the Veteran has filed claims for knee, ankle, back, eye, acquired psychiatric, and wrist injuries with that system and that he had also filed a lawsuit against a company for left ankle and back injuries, as well as stating that his injuries occurred in service.  The report reflects that the Veteran had filed prior claims for "workers compensation benefits including the following: May 20 1997 - left knee back and circular system injury; June 2 1997 - lower back left knee; December 19 1997 - ankle knee back left hand; September 2 1998 - back and left leg; October 29 1999 - eyes; July 4 2000 - left knee back forearm; October 7 2000 - left and right hand left ankle; July 9 and July 24 2001 - left and right wrist; and July 5 and July 10 2006 - depression right hand right wrist lower left back left wrist.  Workers Compensation records are associated with the claims file, as are Social Security Administration records, Vocational Rehabilitation records, and private and VA medical records.

Rating Left Forearm Fracture with Carpal Tunnel Syndrome

The Veteran's left extremity disability is rated as 10 percent disabling under DC 5215.  The Veteran's left extremity is his minor extremity.  He has testified that he is a "mix-handed" person and uses his left hand more than a right-handed person would.  Regardless, 10 percent is the maximum for either wrist when there is some motion.  

The Board is mindful of the Veteran's complaints of dropping things due to decreased grip and/or strength and pain; nonetheless, the symptoms do not rise to the level of ankylosis (e.g. See VA records and Board hearing testimony).  

A May 2006 QTC report for an April 2006 examination reflects that the Veteran reported constant pain which travels to the wrist, and that he has an inability to carry books and other weighted objects with his hand.  Examination of the left forearm was within normal limits.  He had 70 degrees of dorsiflexion (full range), 50 degrees of palmar flexion rather than a full 80 degrees, a full 20 degrees of radial deviation, and a full 45 degrees of ulnar deviation.  Upon neurological examination, there was median and superficial radial nerve involvement revealing findings of neuralgia.  There was sensory dysfunction with findings of decreased pinprick perception.  Motor function was within normal limits.  Tingels and Phalens tests were negative.  An x-ray of the forearm was within normal limits.  An x-ray showed no evidence for fracture or other significant bone, joint, or soft tissue abnormality.

A June 2011 VA record reflects that the Veteran was in no obvious distress and was joking and talking when requesting a wrist splint from prosthetics.

December 2011 VA records reflect that the Veteran reported pain which is a four out of 10.  

An October 2012 VA record reflects that the Veteran had "multiple inconsistent complaints" with regard to his upper extremities.  It was as follows:

On his last visit, he had his left first dorsal compartment injected for DeQuervian's and said this provided some relief. He also had an EMG showing bilateral ulnar nerve compression at the elbow and bilateral median nerve compression at the wrist.  He was given elbow extension splints which he says have helped.  He has already had a left carpal tunnel release.  He complains of intermittent and inconsistent numbness and tingling of all of his fingers as well as the radial aspect of the dorsum of his left hand.  He also has intense pain abducting his arms to 90 degrees.  He has intense pain on palpation of his trapezium.  

A February 2013 hand surgery outpatient note reflects that the Veteran had complaints of frequently dropping mugs/phones etc in the last 1-2 years due to a weak grip in the left hand.  He also complained of numbness over his palm and fingertips, pain over the ulnar aspect of his hand, and swelling around the proximal left wrist.  An EMG from the prior year noted mild CTs. It was noted that the Veteran's chronic left hand/wrist pain was of "multifactorial etiology" and that the "dominant contributor was likely diabetic neuropathy given several deficient two-point discrimination."  It was also noted that in light of "grip strength loss, positive [left] cubital tunnel Tinel, and EMG findings, median & ulnar nerve compression at carpal & cubital tunnels may be contributors."  It was noted that the Veteran had DeQuervians.  

June 2014 VA treatment records reflect that the Veteran reported weakness in his hand, that he was unable to hold things, that he continues to drop objects, and that he is unable to completely make a fist due to pain.  It was noted by the clinician that the Veteran has a long history of bilateral hand/wrist/arm numbness and pain.  The report reflects that the Veteran's symptoms have an "unclear etiology" and that cervical radiculopathy could be a possible etiology causing his symptoms.  It also notes that the Veteran "has been evaluated by multiple hand physicians and has been told this is most likely related to his diabetes which he refuses to believe." 

A July 2015 VA examination report reflects that the Veteran has arthritis and carpal tunnel syndrome of the left wrist.  Upon examination, the Veteran had normal range of motion of the left wrist.  He did not have pain with weight bearing. There was no objective evidence of localized tenderness or pain on palpation of the joint.  The Veteran did not report flare-ups.  There was no objective evidence of crepitus.  After repetitive use there was no additional loss of function or range of motion.  The Veteran had full muscle strength, no atrophy, and no ankylosis.  It was noted that the Veteran occasionally uses a brace as an assistive device.


The examiner noted as follows:

Please update the veteran's current service connected left forearm fracture with carpal tunnel syndrome (minor) as this condition has resolved.  The veteran left wrist has a current diagnosis of DJD with s/p old trauma which is a separate diagnosis than the veteran's current service connected condition and not related nor is a continuance. 100% of the veteran's current left wrist condition is related to the current diagnosis of DJD with s/p old trauma and 0% to the current service connected left forearm fracture with carpal tunnel syndrome (minor) as this condition has resolved.  A review of the veteran's treatment files is reflective of the veteran suffering a trauma to the left wrist in or around 8/2000 as evidenced by note and left arm/wrist x-ray 8/17/2000.  This x-ray is negative for any pathology 23 years post service, which concludes that the veteran's complaint on active service had indeed resolved and the current condition as reflected by x-ray and MRI in 2015 [is] no[t] carpal tunnel condition (it was repaired with surgery) and veteran now has evidence of an old trauma that wasn't seen in 8/2000 nor during surgery in 2001 for his carpal tunnel condition.  History of injury from 2011 to 2005 is unknown when x-ray reflects an old trauma. Literature supports causes of DJD of the left wrist as injury, aging. Therefore, it is less likely than not the veteran's current left wrist condition namely DJD is caused or related to his active service and at least as likely as not related to a natural progression of aging or the fall the veteran was seen for in 2000 greater than 23 years post active service.

The Veteran is already in receipt of the maximum schedular rating for limitation of motion; a schedular rating in excess of 10 percent for a wrist disability is not warranted unless there is evidence of ankylosis.  While the Veteran has consistently reported experiencing wrist pain, (and is competent to do so), there is no clinical evidence or diagnosis of ankylosis (and no evidence that the Veteran, as a layperson, is competent to provide such diagnostic evidence in this instance). See 38 C.F.R. § 3.159. (The Board also notes that the Veteran had a post-service left little finger injury in 1993 and continued pain in 1995.) Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There are no other relevant Disability Codes: his wrist joint has not been replaced (Code 5053), nor is there evidence that his wrist disability is comparable to the loss of use of his hand (Code 5125).  Moreover, the preponderance of the clinical evidence is against a finding that the Veteran's decreased sensation is due to his service-connected disability, but rather, that it is more likely than not due to his nonservice-connected diabetes.

The Board has also considered DC 5003, which allows for a 10 percent rating when there is x-ray findings of involvement of two or more major joints (e.g. the wrist) or two or more minor joints.  However, a separate additional rating under DC 5003 is not warranted because DC 5003 is only for application when limitation of motion under an applicable diagnostic code is noncompensable.  In the present case, the Veteran's limitation of motion is compensable because of 38 C.F.R. § 4.59 which provides that painful motion should be compensated to at least the minimum compensable rating of that joint.  In essence, the Veteran was assigned a 10 percent rating under DC 5215 (not based on the actual range of motion, but under painful motion) and he is, therefore, not entitled to a separate rating under DC 5003.

The Veteran's complaints of pain and/or weakness have been attributed to nonservice-connected causes.  Absent any symptoms that have been related to the service-connected disability and are not contemplated by DC 5215, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's is in receipt of service-connection for a left upper extremity disability and tinnitus.  The evidence does not suggest that his case involves an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, the Board notes that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record contain evidence of unemployability related to the left wrist so as to reasonably raise the issue of entitlement to TDIU.  In the remand below, the Board has discussed that the Veteran's claim for a TDIU where all service-connected disabilities are considered is inextricably intertwined with the issues being remanded. 

Residuals of cold weather injuries

In a VA Form 21-4176, the Veteran asserted that the cold temperature in the fields in Germany injured his left leg, knee, and ankle.  In an eight page typed statement dated in December 2011, he indicated that climbing a telephone pole in service in the cold weather could have caused numerous disabilities. 

The Veteran testified that he was never treated for frostbite in service.  With regard to what residuals he was experiencing from his alleged service in cold weather, he contended that "it's a conglomerate of issues and frost bite is one of the issues pertaining the damage to my hands."

The Veteran's STRs are negative for any cold weather injuries, and as noted above, he contends that he did not seek treatment in service.

While the Veteran is competent to state that he was cold in service, he has not been shown to be competent to diagnose frostbite or different levels of frostbite.  More importantly, he has not been shown to have the experience, training, or education necessary to make an etiology opinion that he has residuals of cold weather in service.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The claims file does not reflect that the Veteran had current residuals of a cold weather injury.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the claim for service connection for residuals of a cold weather injury is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  (The Board acknowledges that the Veteran has had diagnoses of DeQuevains tenosynovitis, gout, carpal tunnel syndrome, and arthritis; however, there is no competent credible indication of record that these are residuals of a cold weather injury.) 

In addition, even if the Veteran did have current residuals of a cold weather injury, there is no competent credible evidence that any such disability would be due to service more than four decades ago.  In the absence of any treatment in service for a cold weather injury and in the absence of competent credible evidence of such an injury in service, the Board finds that service connection is not possible.  

The Board finds that the Veteran is not credible as to any frostbite injury in service based on his inconsistent statement as to his health and his acquired psychiatric disabilities.  The Veteran has stated that he has a variety of disabilities due to ionizing radiation requiring the use of a dosimetry badge (which has not been shown and is less than credible given his service) herbicide exposure (which has not been shown and is less than credible given his service), service in Vietnam (which is contradicted by the service personnel records).  He has reported numerous etiologies for his disabilities in general.  In addition, he has been diagnosed with mental disabilities, to include a thought disability and has been found to have told falsehoods, which caused one examiner to state: "as he spoke, one falsehood led to another until he seemed to have created a complete new history for himself."  In sum, his assertion as to a cold weather injury in service is less than credible given the record as a whole.  The Board has considered the lack of STRs and the lack of post-service clinical records documenting such in the immediate years following service; the fact that he was treated for upper and lower extremity complaints after service which he asserted were due to a variety of conditions other than cold weather; and his lack of specific contentions as to injuries he alleges he received. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Service Connection for Residuals of Hepatitis 

The Veteran's claim for entitlement to service connection for hepatitis, claimed as a liver disorder, was denied by the Board in December 1999.  In its December 1999 decision, the Board found that the Veteran's September 1975 STR reflected that he was HAA negative despite his contention of a history of hepatitis.  However, the STRs which reflected that the Veteran was treated and hospitalized for hepatitis were apparently not before the Board at that time.  Thus, the Board, as noted above, will consider the claim for entitlement to service connection for residuals of hepatitis on a de novo basis.

The Veteran's STRs reflect that the Veteran was diagnosed with hepatitis in August 1975 after presenting with yellow eyes, anorexia, dark urine, and light colored stool, and that he was given bed rest and admitted for 17 days of hospitalization.  A September 1975 DA Form 3647-1 reflects that the Veteran was "Hepatitis HAA negative".  In June 1976, the Veteran requested to be tested for hepatitis.   

A post-service 1977 VA examination reflects a history of hepatitis with no current findings.  

A July 2003 VA record reflects that the Veteran was screened for hepatitis in 2001 and was positive "only for HAV [Hepatitis A virus]."

March 2003 correspondence from the American Red Cross reflects that during routine testing of his blood, the Veteran had an abnormal result.  The results reflect that he was Positive for antibodies to Hepatis B Core.

A February 2012 VA record reflects the following:  Mildly coarse increased hepatic right normal echogenicity consistent with underlying diffuse fatty infiltration with areas of focal fatty sparing adjacent to gallbladder fossa [and] Sonographically normal-appearing right kidney and gallbladder.

It was also noted as follows:  

The hepatitis B core Ab positivity indicates the [patient] has likely been exposed to hepatitis B.  Given that the HBcAb has been positive since at least 2003 and his LFTs are normal it is not likely that he is in the window phase.

A February 2012 VA record reflects that the Veteran was negative for HBSAG, negative for HBSAB, negative for Hepatitis C antibody, and positive for HBCAB.  The 2012 correspondence further states that the "above hepatitis test shows you do not have the immunity to Hep B - it does show exposure to Hep B but not signs of acute infection." 

An April 2012 primary care letter to the Veteran reflects that his liver "appears to have a mildly coarse increased overall echogenicity consist with hepatic steatosis."

The evidence reflect that the Veteran had a past history of hepatitis; however, there is still no competent evidence that the Veteran has residuals of hepatitis.  The mere fact of laboratory or radiographic findings consistent with a past history of hepatitis are not reflective that he currently has a diagnosis of hepatitis or that he is experiencing symptoms of such, or symptoms related to his diagnosis in service. 

The Veteran has not been shown to have the experience, training, or education necessary to provide a competent opinion as to whether he has residuals of hepatis and the clinical records do not support a finding that his hepatitis in service is currently manifested in symptoms.  The Board finds that a finding of residuals of hepatitis falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for residuals of hepatitis is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

NME - Hypertension

The Veteran's claim for entitlement to service connection for hypertension was denied by the RO in December 2009 because the RO found that although records from 2005 through 2009 showed that the Veteran had hypertension, the evidence did not show that it was caused by service.  The Veteran had contended that his hypertension was secondary to an injury to his upper left extremity.

The Veteran's STRs are negative for a finding of hypertension.  They note blood pressure readings of 110/70 (February 1975), 156/88 (August 1975 when the Veteran was seen for swelling of the arms and lips), and 108/58 (separation).

Evidence added to the record since December 2009

VA clinical records reflect that the Veteran has reported a family history of hypertension and that he has variously listed the relatives having hypertension as his father, his mother, and his brother.

At the 2015 Board hearing, the Veteran noted that it was noted in his 1975 record that he had elevated hypertension.  The Veteran has interpreted the reading of 156/88 as 196/88. 

Old and New evidence as a whole

The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received.  The Veteran has not been shown to be competent to diagnosis and/or state the etiology of his hypertension.  There is no competent credible evidence of record which indicates that the Veteran's hypertension is causally related to active service or a service-connected disability, or aggravated by either.  The Veteran's statement that he had elevated hypertension in 1975 was 196/88 is inherently incredible given the Board's reading that it is 156/88.  Importantly, there is still no competent credible evidence that indicates that the Veteran had hypertension which manifested to a compensable degree within one year of separation from service or that his current diagnosis of hypertension is causally related to, or aggravated by, service or a service-connected disability.

NME - Diabetes Mellitus

The Veteran's claim for entitlement to service connection for diabetes mellitus was denied by the RO in a December 2009 rating decision because the RO found that the evidence did not support a finding that the Veteran's service caused, or aggravated, his diabetes.  In addition, there is no presumption of service connection for diabetes due to radiation exposure.  At the time of the denial, the Veteran asserted that he had had radiation exposure, food poisoning, and in-service diabetes. and/or herbicide exposure.  VA clinical records also show his unsubstantiated assertion that he had service in Vietnam. 

Evidence added to the record since the December 2009 rating decision

The claims file now includes the Veteran's contentions that he was exposed to Agent Orange while at Fort Stewart and Hunter Air Base, that he was possibly exposed to Agent Orange due to a blood transfusion. (See October 2011 eight page typed statement), and that "so much happened on active duty to my system as far as eating stuff" and that perhaps it damaged his system causing diabetes (See 2015 Board hearing testimony).

Old and New evidence as a whole

The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received.  The Veteran has not been shown to be competent to state the etiology of his diabetes.  Importantly, rather than provide competent evidence indicative of an etiology related to service, he has merely championed a variety of unsupported origins for his diabetes.  

At the time of the 2009 denial, the Veteran has contended that he had herbicide exposure.  Thus, although the RO specifically noted the Veteran's contention of radiation exposure in its denial, it had considered his broad contention of herbicide exposure.  The Veteran's more recent and specific contentions of herbicide exposure in the United States are therefore, not new and material.  Moreover, he has not provided any competent evidence of record that his duties as a Manual Central Office Repairman working with telephones in the United States, would have led to his exposure to herbicides, especially given the fact that VA does not recognize that herbicides were at Fort Stewart and/or Hunter Air base in the 1970s. 

His contention that his diabetes and/or herbicide exposure is due to an alleged blood transfusion in service is also inherently incredible given a lack of any competent support that diabetes and/or herbicide exposure may be related to a blood transfusion.  His vague lay contention that his diabetes was caused by "eating stuff" in service does not raise a reasonable possibility of substantiating a claim for service connection for diabetes which manifested more than a decade later.

In sum, the Board finds that new and material evidence has not been received; therefore, the claim is not reopened. 

NME - Left Ankle Disability

The Veteran's STRs reflect that he had a fractured left ankle in service, which was casted and for which he was placed on a temporary physical profile.  Prior to separation, he was noted to have no sequelae from the injury (e.g. April and May 1975 STRs which note swelling, temporary profile, and removal of cast.  Also see Report of Medical History). 

A March 1980 Grady Memorial Hospital record reflects that the Veteran twisted his left ankle playing basketball.  He was diagnosed with a sprain of the lateral collateral ligament.   The Veteran was given a foot cast.

A December 1991 U.S. Medical Center for Federal Prisoners record reflects that the Veteran had a prior ankle injury resulting from football.

A November 1997 VA radiology record reflects that the Veteran had a normal left ankle.  A February 1999 VA clinical record reflects that upon examination, the Veteran had no bony deformity, swelling, erythema, or tenderness below the lateral malleolus.  The assessment was left lateral ankle pain.  He was diagnosed with likely chronic ankle strain and chronic instability.  

A February 1999 record reflects complaints of ankle pain since an ankle inversion in 1975.  The Veteran was diagnosed with negative x-rays, likely chronic ankle instability, chronic lateral ankle sprain, and mild Achilles tendonitis.

In its December 1999 denial, the Board acknowledged the Veteran's complaint of a fracture in service, but noted that the Veteran's report of medical history (dated in March 1976) noted that here was no sequela at that time.  The Board also noted that the recent medical records were negative for residuals of a left ankle fracture.

A January 2001 VA radiology report reflects the following: "There is questionable hidden transverse fracture across the tip of the medial malleolus.  This requires clinical correlation by point tenderness in this region for confirmation and if necessary follow up AP, shallow internal, as well as external rotation oblique views The rest of the bones and Joints appear normal." 

A May 2001 VA Radiology record reflects the following: 

The previously described minimal irregularity in the distal end of the medial malleolus is still present at this time.  A fracture line is not definitely visible.  There is a radiolucent zone present on the lateral aspect of the medial malleolus.  There is also a step-off present.  No fracture line or soft tissue swelling is present.  Ankle mortise is normal.  No periosteal reaction is present.  Impression: There is an irregularly of the distal portion of the left medial malleolus.  The exact etiology of this is not definite but this is probably not a recent fracture and it has not changed over the past three months. 

In December 2001, the RO denied the Veteran's claim because it found that new and material evidence had not been received.

Evidence received since the December 2001 rating decision which denied reopening the claim

A January 2002 Dunwoody Medical Center record reflects the following:

There is no fracture or subluxation.  Ankle mortise is anatomic.  The talus and calcaneus are intact.  I cannot identify any significant soft tissue swelling or degenerative changes either.

2004 VA records reflect that the Veteran had gout in the left ankle.

The claims file also includes two photographs purported to be the Veteran wearing a cast below the knee.  The attached VA Form 21-4138 reflects that the photographs were submitted in September 1981; however, VA's electronic record system reflects that they were received in January 2004.

More recent VA records reflect DJD and instability of the ankle. They also reflect complaints of ankle pain.  (e.g. June 2012, November 2013, May 2014 VA records.)  

The Veteran testified at the January 2015 Board hearing that while on an alert in service, he jumped to get ready and ran into a stationary boulder which was built for the barracks and he ran into it and injured his whole left side.

Old and new evidence considered as a whole

The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received.  At the time of the last final denial, the evidence reflected that the Veteran had an ankle disability; however, he did not have competent credible evidence that he had an ankle disability causally related to, or aggravated by, service.  This nexus element is still missing; the claims file does not include new and material evidence which can be seen as reasonably substantiating the Veteran's claim.  His assertion that he injured his entire left side in service when hitting a boulder is not new as a September 2000 VA record already reflected his allegation that he injured his left side in a training accident in 1975 when "he ran into a boulder at night and has had left leg problems since then."

NME - Left Knee Disability

In its December 1999 denial, the Board acknowledged the Veteran's unusual contention that he had been hit in the head and neck with sparks and shell and that metal fragments were embedded in his skull causing knee pain but found that the Veteran failed to present a well-grounded claim.  The Board also found that there was no evidence of a diagnosis or treatment for any left lower extremity (other than his ankle) which can be related to the Veteran's period of honorable military service.  In December 2001, the RO denied the Veteran's claim because it found that new and material evidence had not been received because there was "no medical evidence that was submitted by the veteran that shows these conditions (patellofemoral syndrome) either incurred in or was aggravated by his military service."

The Veteran's STRs are negative for left knee complaints.  A post-service May 1997 VA examination report reflects that the Veteran had a normal left knee (i.e. no objective findings).  It was noted that the Veteran appeared to have a thought disorder.  It was also noted that the Veteran reported that he had been shot in the left leg.

In a November 1997 statement, the Veteran reported that he injured his left knee in service in Germany and had a cast applied from the ankle to the groin.  A November 1997 VA radiology record reflects that the Veteran had a normal left ankle and left knee.  A December 1997 MRI reflects that the Veteran had no evidence of ligamentous injury or meniscal tear.  There was an osteochondral defect and small effusion.  A December 1997 record reflects that the Veteran reported that his left knee gave out at work that day.  A January 1998 record (VA Form 10-7978M) reflects knee pain.  A record from when the Veteran was age 44 reflects that he reported that in 1974/1975, he "twisted" his left knee and ankle.  The knee was 1+ for varus instability. 

A February 1999 VA clinical record reflects that the Veteran reported that he hurt his knee in 1975.  He reported that he had been wearing a knee brace for a year.  He reported that it was a twisting injury.  Upon examination, the Veteran had left knee pain and patellar crepitus.  He was diagnosed with likely patellofemoral syndrome.

A March 1999 Workers' Compensation document reflects that the Veteran contented that while at work he injured his left knee on December 19, 1997.  He contends that he was setting up a panel on a frame when one of his co-workers slipped which caused a chain reaction and he then fell, injuring his left knee.  The state found that the Veteran had given inconsistent statement as to how his injury occurred.  He had told the hospital that his knee gave out, whereas elsewhere he reported that a co-worker had caused a chain reaction. 

In an August 2000 statement, the Veteran stated that "while playing basketball my ankle and maybe my knee in conjunction gave and caused me to fall the knee pain was present but mild the back as well the ankle very painful."  

A September 2000 VA record reflects that the Veteran reported that he hurt his left side in 1975 when, during a training accident, he ran into a boulder at night and that he has had left leg problems since that time.  

Evidence received since the December 2001 rating decision which denied reopening the claim

A January 2002 Dunwood Medical Center record reflects as follows: 

Minimal air that projects within mid left medial meniscus is nonspecific.  A flabella is present.  No acute fracture or subluxation or abnormal calcification identified.  Impression:  No significant abnormality identified.

The claims file also includes two photos proposed to be the Veteran wearing a cast below the knee.  The attached VA Form 21-4138 reflects that the photographs were submitted in September 1981; however, VA's electronic record system reflects that they were received in January 2004.

An August 2003 VA radiology record reflects the following MRI findings:

Comparison is made to plain radiograph dated 6/15/03 and prior left knee MRI exam from 1997.

Again, noted is medial menisca1 posterior horn degenerative signal without definite tear.  The lateral meniscus is intact. The cruciate and collateral ligaments are normal. Again, noted is a well-defined, distal femoral metaphyseal lesion most suggestive of benign enchondroma.  Osteochondral lesion is also, again, demonstrated within the medial aspect of the lateral femoral condyle.  A small effusion is present with minimal-sized medial popliteal cyst (Bakers).

Impression: 
1.  No evidence of internal derangement.  Medial meniscal posterior horn degenerative signal without definite tear.  
2.  Probable femoral benign enchondroma. 
3.  Osteochondral lesion involving the lateral femoral condyle. 
4.  Small effusion with minimal -sized medial popliteal cyst. 
5.  These findings were present on prior MRI examination from 1997. 

A September 2003 VA record reflects that the Veteran reported an ankle fracture in service with no knee injury at that time.

February 2007 VA records reflect the following with regard to the Veteran's left knee:

Mild DJD with tibial spine spurring, medial joint space narrowing and patellofemoral compartment osteophytosis.  No acute fractures or dislocations.

2007 private records reflect that the Veteran had a diagnosis of a knee contusion and knee strain.  The Veteran reported that he was injured on March 27, 2007 when he "was installing a light on a ladder when [he] slipped and experienced pain in [his] left knee."  

A July 2013 VA clinical record reflects that a slip over knee brace was ordered for the Veteran.

The Veteran testified at the 2015 Board hearing that in 1975 during a night exercise in Germany, he ran into a boulder and injured his left side.

Old and new evidence considered as a whole

The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received.  At the time of the last final denial in 2001, the Veteran had a knee disability; however, he did not have competent credible evidence that he had a knee disability causally related to, or aggravated by, service.  This nexus element is still missing; the claims file does not include new and material evidence which can be seen as reasonably substantiating the Veteran's claim.  His assertion that he injured his entire left side in service when hitting a boulder is not new as a September 2000 VA record already reflected his allegation that he injured his left side in a training accident in 1975 when "he ran into a boulder at night and has had left leg problems since then."

NME - Low Back

The Veteran's claim for a low back disability was denied by the Board in a December 1999 decision because there was no evidence of an in-service metal in head incident with related back pain.  The Board notes that a VA examination found no objective findings of a back disability.  In December 2001, the RO denied the Veteran's claim because it found that new and material evidence had not been received because there was "no medical evidence that was submitted by the veteran that shows these conditions (paraspinal lumbar pain) either incurred in or was aggravated by his military service."

A January 1984 Grady Memorial Hospital record reflects that the Veteran had a thoracic muscle spasm.  It was noted that he had pains in his lower back which happened at work. 

A 1991 Medical Certificate record reflects chronic low back pain.  It was noted that he had no recent injuries but that he landed on his back in June 1997 after being thrown out of a truck. 

A 1997 Grady Health record reflects that the Veteran "fell from truck six weeks ago and has generalized back pain."  The impression upon radiology exam was "normal lumbosacral spine series."

A September 1998 Georgia State Board of Workers' Compensation report reflects that the Veteran reported a September 1998 back and left leg injury wherein he slipped several times while trying to balance himself.  He was diagnosed with paraspinal lumbar pain.

A February 1999 VA record reflects that the Veteran reported that his back pain was due to an injury in 1975, wherein he first hurt his knee and ankle and then his back.  It was noted that he reported that he had knee, ankle, and back pain after an ankle inversion and knee internal rotation injury in 1975.

A December 2000 MRI record reflects "diffuse low attenuation throughout the vertebrae marrow, often seen in patients with chronic animal or chronic disease."

Evidence received since the December 2001 rating decision which denied reopening the claim

An August 2007 VA clinical record reflects that the Veteran had back pain after a motor vehicle collision.  It was noted that earlier that month, he had been hit from behind by another vehicle.  Upon examination, he was noted to be tender over the right posterior hip crest and gluteus.  There was no pain on palpation of the midline spine.  The impression was a likely back strain related to the motor vehicle collision. 

Additional VA records reflect complaints of back pain and spasms.

The Veteran testified at the 2015 Board hearing that he injured his low back in 1975 when he ran into a stationary boulder during a night-time exercise in Germany.  He testified that at the same time, he injured his left knee, left ankle, and fractured his wrist.

Old and new evidence considered as a whole

The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received.  At the time of the last final denial in 2001, the Veteran had back complaints; however, he did not have competent credible evidence that he had a back disability causally related to, or aggravated by, service.  This nexus element is still missing; the claims file does not include new and material evidence which can be seen as reasonably substantiating the Veteran's claim.  His assertion that he injured his back in service when he hit a boulder is not new as the VA records already reflect his complaints of a 1975 injury.

NME- Right Wrist Disability

The Veteran's claim for carpal tunnel was denied by the RO in an April 2003 rating decision because the evidence did not show that he had carpal tunnel syndrome on active duty and the records do not show that his carpal tunnel syndrome is related to his service-connected left wrist disability.  In a December 2009 rating decision, which is the decision on appeal, the RO denied reopening the claim.

A January 2002 Piedmont Hospital Department record reflects bilateral carpal tunnel syndrome and a likely C-8 root involvement. 

A February 2002 letter from Peachtree Neurological Clinic reflects that the Veteran reported that he had a "severe fall as well as trauma from a falling object when he was in the military service.  Since that time he has had difficulties with all four extremities with intermittent muscle spasm greater on the left than the right."  It was noted that he had had surgery to the right thumb after trauma and metal fragments. 

It was also noted as follows:

[The Veteran] obviously is very difficult to piece together.  Much of this certainly is due to chronic pain syndrome and likely secondary gain.  We discussed the
possibility of things like multiple sclerosis although I saw nothing on his exam to suggest an upper motor neuron syndrome.  The intermittent symptoms bring to mind things like hypokalemic periodic paralysis, but again he does not fit this specifically. Myopathic disorder is not excused, although we have not formally tested his lower extremities.   

A news article from "DefenseLink U.S. Department of Defense" with an updated date of October 1998 and written by L. Stafford reflects that carpal tunnel syndrome can develop when repetitive wrist motion, fluid retention, or acute trauma creates pressure on the median nerve at the wrist.  The article quotes a family practice physician, Dr. Hengy, as stating that carpal tunnel syndrome is not limited to computer operators but that other "prime candidates include draftsmen, meat cutters, secretaries, musicians, assembly line workers and automotive repair workers, but [also] anyone whose work involves repetitive movement of the hands can be at risk."

Evidence added to the record since April 2003

Records continue to show that the Veteran has complaints.  The Veteran submitted a statement in March 2005 in which he asserted that he had carpal tunnel syndrome due to his work in service, to include applying torque to the field telephone and switch boards.  He reported that he had to solder in tight spots, and tighten large bolts and guys.

The Veteran has also asserted that an injection in service caused pain in his arms; however, this STR evidence (e.g. September 1975) was already of record at the time of the last final denial.  In addition, the Veteran's alleged "nexus" opinion by Dr. English pertains to the left wrist and was in evidence prior to the last final denial. 

A June 2014 record reflects that the Veteran has a long history of bilateral hand/wrist/arm numbness and pain.  It reflects that the Veteran's symptoms have an "unclear etiology" and that cervical radiculopathy could be a possible etiology causing his symptoms.  It also notes that the Veteran "has been evaluated by multiple hand physicians and has been told this is most likely related to his diabetes which he refuses to believe."  The Board notes that the Veteran is not in receipt of service connection for diabetes.


Old and new evidence considered as a whole

The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received.  At the time of the last final denial in 2003, the evidence reflected that the Veteran had carpal tunnel syndrome of the right wrist, that carpal tunnel syndrome may be associated with repetitive wrist motion.  The essential element to of a nexus between the Veteran's disability and service or a service-connected disability is still missing; the claims file does not include new and material evidence which can be seen as reasonably substantiating the Veteran's claim.  

NME - Acquired Psychiatric Disorder

The Veteran's claim for service connection for an acquired psychiatric disability was denied by the Board in a December 1999 decision because it was not well-grounded.  

An August 1976 Fulton-Central Department of Psychiatric Grady Memorial Hospital record (during a period when the Veteran did not have honorable service) reflects that the Veteran reported that his illness began two to three months earlier when everything he did seemed to turn out wrong.  He reported that his father had a stroke, his mother was not supportive, his grandparent is an alcoholic and diabetic, he requested leave from the military for anxiety, he feels like he is driving his grandmother to drink, his grandmother is driving him crazy, and he had taken an overdose of medication as a result of something related to his grandmother.

At that time, the evidence included 1990s treatment records which reflect diagnoses of paranoid schizophrenia, polysubstance abuse by history, anti-social personality, and schizoaffective disorder vs. malingering.  For example, an April 1991 FCI Seagonville, Texas record reflects that the Veteran has been diagnosed with schizophrenic and/or malingering.  A May 1994 FCI Seagoville, Texas record reflects the following regarding the Veteran, when answering questions about his life:
As he spoke, one falsehood led to another until he seemed to have created a complete new history for himself.

The Board, in its 1999 decision, noted that a 1997 VA examination report reflected that a thought disorder was apparent.  The Board also noted that the STRs from the Veteran's period of honorable service "show that he was psychiatrically evaluated as normal during that time, and there is no record of psychiatric diagnosis or treatment."  The Board noted that there was no evidence of ongoing treatment in the years immediately following the Veteran's separation in 1977.  The Veteran asserted that his psychiatric problems were related to an in-service shrapnel injury with retained fragments in the skull.  The Board found that the Veteran failed to provide a competent nexus between his current disability and service.

Evidence added to the record since the Board's 1999 denial

A September 2000 VA mental health note reflects that the Veteran did not meet the criteria for military related PTSD and that he reported some prior-to-service events that may be as traumatic, or more traumatic, than what occurred in service.  (The Veteran had reported occasional nightmares about when he was injured during service (i.e. training accident and include food poisoning when he thought he was going to die.))

A December 2006 VA mental health record reflects that the Veteran reported that he served in Vietnam and that his experiences included going on combat patrols, receiving hostile incoming mortars, encountering land mines, firing his weapon at the enemy, and witnessing soldiers being killed.  The Veteran was diagnosed with pain disorder associated with psychological factors, anxiety disorder, and panic disorder.  The note reflects that a "7/27/2007" VA record reflects that the Veteran endorsed all of his PTSD criteria; however, it fails to state on what basis.  A July 2007 record reflects that the Veteran reported that while in service a boulder rolled down a hill onto him, that he was in the war zone during the Vietnam war, and that he was in combat.  A 2016 audiology examination for VA compensation purposes reflects that the Veteran reported that he served in combat in Vietnam.  The Board finds that the statement as to service in Vietnam is patently incredible given the Veteran's actual service as documented in his personnel records.

VA records reflect diagnoses of pain disorder with psychological factors (December 2006), depression, grief reaction to death of wife (August 2015), depression due to medical problems, bereavement, and that the Veteran contended that he had PTSD from hitting a boulder during training (June and December 2015), and schizoid vs. avoidance personality (April 2015).

In his 2009 claim, the Veteran asserted that he has PTSD from accidents in service, and abuse by his sergeant who was an alcoholic and abusive to staff.  He also asserted that he has phobias due to food poisoning from hepatitis in service.

Old and new evidence considered as a whole

Although the statements of a Veteran are generally considered credible for purposes of reopening a claim, the exception is that statements which are inherently incredible need not be considered as credible.  The Veteran's service personnel records reflect an accounting of his time in service, which was noted to be in the United States and Germany.  His records are entirely devoid of service in Vietnam, or that as a telephone repairman he would have served in combat. There is no time in service which is unaccounted for and which is reasonable to have included service in Vietnam.  Thus, any statement as to service in Vietnam and/or in combat is not considered credible.  

However, the Veteran's remaining statements as to a large boulder having rolled down a hill onto him, causing the need for surgery and hospitalization, and that he has psychiatric symptoms due to hospitalization in service are considered credible for purposes of reopening his claim.  

Given the Veteran's new contention that he has symptoms due to hospitalization in service, the Board finds that new and material evince has been received. 


ORDER

Entitlement to a rating in excess of 10 percent for left forearm fracture with carpal tunnel syndrome (left wrist disability) is denied.

Entitlement to service connection for residuals of cold weather injuries is denied.

Entitlement to service connection for residuals of hepatitis is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension, the appeal is denied. 

As new and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus, the appeal is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a left ankle disability, the appeal is denied. 

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disability, the appeal is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability, the appeal is denied..

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a right wrist disability, the appeal is denied. 


REMAND

Skin disability, to include vitiligo and scarring of the left shin

The Veteran's STRs reflect that in March 1975, the Veteran was seen for a rash on the right side of his face.  An August 1975 STR reflects that he was again seen for his face.  In November 1975, he was seen for complaints of complications from an injection of Benadryl which had been given in September 1975; in addition, he complained of a skin rash to the face.

The Veteran's March 1976 report of medical history for separation purposes reflects that he reported that he did not know if he had a skin disease.

A post service December 1991 U.S. Medical Center for Federal Prisoners record reflects that the Veteran was seen for a psychiatric evaluation, and that the Veteran complained of dry skin.  The impression was "seborrheic dermatitis."  A November 1992 record reflects severe seborrheic dermatitis and prescription of Pentrax shampoo.  Additional prison records from December 1992 through 1996 reflect seborrhea and a prescription for shampoo.

A May 1997 VA examination report reflects that upon examination, the Veteran had no dermatoses.  October 2001 VA records note dermatitis had improved.  

A June 2004 VA dermatology record reflects that the Veteran had vitiligo for three years.  The Veteran reported completely whitened spots on his left leg that were slowly re-pigmenting.  It was noted that the Veteran wears a brace on his left leg for a "Bad" left knee.  The record reflects an assessment of "probable vitiligo (trichrome) with evidence of follicular repigmentation."

December 2004 correspondence, the Veteran asserted that he has vitiligo on his left shin, which has been active for 24 months and was caused by a tight fitting knee brace that contributed to the pigmented patches on his legs.

A November 2012 VA record reflects that the Veteran reported that he has a rash for over one year.  It was noted that the rash presents as hypopigmented areas on his left leg/groin/chest and upper back.  The main symptom was itching.  Upon examination, patches of discolored skin were visible on his leg.  An addendum reflects that the Veteran was seen and interviewed for diffuse body rash and itching which he reported was greater than 30 years in duration.  It was noted as follows:


 . . . refractory to multiple medications (menthol creams, triamcinolone, diphenhydramine, gabapentin, ointments, OTCs) in the setting of neuropathy and vitiligo.  Symptoms come in waves with itching during periods of stress, sunlight exposure and sweating. He has also been on tramadol, lortab, naproxen and trazodone without relief of itching. Has to scratch constantly. No known triggers or inciting events.  Has been evaluated multiple times without a treatment regimen that works; chronic no show.  However, refused to remove any clothing d/t to chronic diffuse body pain and sensitivity over undressing.  . . . .  If [patient] will be seen again, suggest referral to dermatology after interview and evaluation as he has already had chronic symptoms for many years without resolution on multiple treatments.  Symptoms are suggestive of hives (although rash in unseen) with unknown triggers, possible sweating or sunlight with a high component of anxiety and possible somatization.  Past workup of RF and ANA unremarkable. 

An April 2013 VA record reflects that the Veteran reported that he had developed a generalized skin rash over the last two days. 

Based on the Veteran's STRs, his complaint of a rash since service, and the diagnosis of a skin disability, the Board finds that the Veteran should be afforded a VA examination. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)
 
Vision Impairment Disability

The Veteran's STRs reflect that he reported, on a report of medical history, that he had "blurred vision after constant use" and "blurred vision - worsened [with] weather changes (misty fog) worse glasses previously 'told I don't need them anymore'."

The Veteran testified at the 2015 Board hearing he does not currently wear glasses but that "often times I can't see that far."  He testified that he does not know what caused it but it may be a manifestation of hepatitis.  

A January 2002 QTC examination report reflects that the Veteran complained of blurring of vision as a result of the flashing lights that emanate from the M16 which he used in service.  Upon examination, his eyes were noted to be normal.

A March 2009 VA record for the Veteran's hypertension management reflects that he denied blurred vision.  However, subsequent records reflect that the Veteran reported blurred vision, has been prescribed artificial tears, and has a diagnosis of pre-glaucoma, and senile nuclear cataract (December 2010, June 2011, March 2012, April 2013).  An April 2012 record reflects that the Veteran reported blurry vision since DKA (diabetic ketoacidosis) in March 2012.  

A June 2013 Mental Health Visit (MHV) Dialog note reflects that the Veteran stated that he has had intermittent blurred vision episodes for 36 years with no direct cause.

A July 2013 VA clinical record reflects that the Veteran reported a slight headache and blurred vision of fifteen feet clarity defect.

A November 2013 VA clinical record reflects that the Veteran reported that his "sight is improved with the dry eye medication; but [his] night vision is problematic".

May 2014 and February 2015 VA ophthalmology records reflect that the Veteran reported stable vision and that artificial tears were helping with his dry eye, or that the Veteran had "off and on blurring made better with "AT" and blinking."  The impression was glaucoma, visual field defect, nuclear sclerotic cataract, and dry eye.

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination.

Acquired psychiatric disability

Based on the STRs which note hospitalization in service, and the Veteran's report of psychiatric symptoms due to such, as well as the Veteran's diagnosis of acquired psychiatric conditions, the Board finds that the Veteran should be scheduled for a VA examination.  

The examiner should consider those facts which are supported by competent credible evidence.  The examiner should not consider that the Veteran had service in Vietnam, that the Veteran was injured when a boulder fell on him, or that the Veteran was abused by another service-member, to include a sergeant.  The examiner should not consider that the Veteran's contentions with regard to injuries for which he is not in receipt of service-connection or which are not noted in the STRs. 

The examiner should consider the pertinent evidence of record, to include: a.) an August 1976 Fulton-Central Department of Psychiatric Grady Memorial Hospital record (during a period when the Veteran did not have honorable service); b.) the diagnoses of paranoid schizophrenia, polysubstance abuse by history, anti-social personality, and schizoaffective disorder vs. malingering (i.e. 1990s); c.) the May 1994 FCI Seagoville, Texas record which reflects that when the Veteran was answering questions about his life, "one falsehood led to another until he seemed to have created a complete new history for himself"; d.) the 1997 VA examination report which reflected that a thought disorder was apparent; e.) that the Veteran has been untruthful when discussing his history with clinicians for mental health (and audiology purposes) (e.g. he untruthfully stated that he served in Vietnam and that he his experiences included going on combat patrols, receiving hostile incoming mortars, encountering land mines, firing his weapon at the enemy, and witnessing soldiers being killed.); f.) the Veteran's contention that he has psychiatric disability symptoms due hospitalization in service for symptoms of hepatitis; g.) VA records which reflect diagnoses of pain disorder with psychological factors (e.g. December 2006), depression, grief reaction to death of wife (e.g. August 2015), depression due to medical problems, bereavement (e.g. June and December 2015), and schizoid vs. avoidance personality (e.g. April 2015)

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the issues for service connection which are being remanded; thus, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Schedule the Veteran for a VA examination to determine whether it is as likely as not (50 percent or greater) that he has a skin disability, to include vitiligo, which is as likely as not (50 percent or greater) related to service.   

The examiner should consider a.) the likely etiology of vitiligo; b.) the Veteran's March 1975, August 1975, and November 1975 STRs which note complaints of a rash to the face; c.) the post service record in the 1990s which refelct seborrhea dermatitis and no dermatoses of the skin; and d.) the onset date of vitiligo in approximately 2001. 

The examiner should provide an adequate rationale for all opinions offered.

3.  Schedule the Veteran for an examination to determine if he has a vision impairment disability which is as likely as not (50 percent or greater) caused by, or aggravated by, active service.  The examiner should consider the pertinent evidence of record to include: a.) the Veteran's in-service report of medical history that he had "blurred vision after constant use" and "blurred vision - worsened [with] weather changes (misty fog) worse glasses previously 'told I don't need them anymore'."' b.) the January 2002  QTC examination report; c.) the evidence of that the Veteran has reported blurred vision, has been prescribed artificial tears, and has a diagnosis of pre-glaucoma, and senile nuclear cataract (December 2010, June 2011, March 2012, April 2012, April 2013, November 2013, May 2014 and February 2015 VA records.)

The examiner should provide an adequate rationale for all opinions offered

4.  Schedule the Veteran for a VA examination to determine whether it is as likely as not (50 percent or greater) that he has an acquired psychiatric disability causally related to service or a service-connected disability.  The examiner should consider those facts which are supported by competent credible evidence.  

The examiner should not consider that the Veteran had service in Vietnam, or that the Veteran was injured when a boulder fell on him, or that the Veteran was abused by another service-member, to include a sergeant.  

The examiner should not consider that the Veteran's contentions with regard to injuries for which he is not in receipt of service-connection or which are not noted in the STRs. 

The examiner should consider the pertinent evidence of record, to include: a.) an August 1976 Fulton-Central Department of Psychiatric Grady Memorial Hospital record (during a period when the Veteran did not have honorable service); b.) the diagnoses of paranoid schizophrenia, polysubstance abuse by history, anti-social personality, and schizoaffective disorder vs. malingering (i.e. 1990s); c.) the May 1994 FCI Seagoville, Texas record which reflects that when the Veteran was answering questions about his life, "one falsehood led to another until he seemed to have created a complete new history for himself"; d.) the 1997 VA examination report which reflected that a thought disorder was apparent; e.) that the Veteran has been untruthful when discussing his history with clinicians for mental health and audiology purposes (e.g. he untruthfully stated that he served in Vietnam and that he had experiences included going on combat patrols, receiving hostile incoming mortars, encountering land mines, firing his weapon at the enemy, and witnessing soldiers being killed.); f.) the Veteran's contention that he has psychiatric disability symptoms due hospitalization in service for symptoms of hepatitis; and g.) VA records which reflect diagnoses of pain disorder with psychological factors (e.g. December 2006), depression, grief reaction to death of wife (e.g. August 2015), depression due to medical problems, bereavement (e.g. June and December 2015), and schizoid vs. avoidance personality (e.g. April 2015

The examiner should provide an adequate rationale for all opinions offered.

5.  Following completion of the above, readjudicate the issues on appeal of entitlement to service connection for a skin disability, a vision disability, an acquired psychiatric disability, and a TDIU.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


